Citation Nr: 1410301	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-12 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left knee disability (residuals of a left medial meniscectomy). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1966 to February 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This case was previously before the Board in April 2012, at which time it was remanded for further development.  The case has now been returned to the Board for further appellate action.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.


FINDING OF FACT

The Veteran's service-connected left knee disability is manifested by pain and limited motion without clinical evidence of instability or subluxation, ankylosis, or nonunion or malunion involving the knee joint.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for service-connected left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.10, 4.45, 4.71a, Diagnostic Code 5260 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate the claim.  As part of the notice, VA has to specifically inform the claimant and representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), 38 C.F.R. § 3.159 (2013).  

The notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record shows that the Veteran was mailed a letter in February 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The February 2007 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements.

The Board also finds the Veteran has been provided adequate assistance in response to his claim.  The Veteran's service medical records, private treatment records, and VA treatment records and examinations are of record.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  Therefore, the duties to assist and notify have been met.


Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, which are known as staged ratings).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2013).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The Veteran's knee disability is currently rated as 20 percent disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  Under Diagnostic Code 5260, covering limitation of flexion of the knee, flexion limited to 45 degrees warrants a 10 percent rating, and when limited to 30 degrees, a 20 percent rating is assigned.  Flexion limited to 15 degrees warrants a 30 percent rating.  Diagnostic Code 5261, covering limitation of extension of the knee, states that a 10 percent rating is assigned for extension limited to 10 degrees, and a 20 percent rating is warranted for extension limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2013).  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis) (2013).  

Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability and a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  

Normal range of motion of the knee is to zero degrees extension and zero to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II (2013).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 concern lack of normal endurance, functional loss due to pain, and pain on movement and during flare-ups; the provisions of 38 C.F.R. § 4.45 concern weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 (2013); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Disabilities involving cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).  A maximum 20 percent rating is assigned for any such disability.  

VA's General Counsel has held that knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Further, the General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

In November 2006, the Veteran underwent imaging of his left knee.  The radiologist opined that the Veteran experienced moderately severe degree of osteoarthritic changes and moderate narrowing of medial aspect of the joint space.  

VA treatment records from October-December 2006 show a diagnosis of moderate to severe degenerative joint disease and reveal that the Veteran has complained about the pain in his left knee worsening.  The Veteran related that over-the-counter painkillers helped him with the pain, and that he did not wish to pursue surgical options at that point in time.  

In March 2007, the Veteran underwent a VA examination for his left knee disability.  The examiner noted that the claims file was not reviewed.  The examiner reported that the Veteran had surgery in 1968 for torn meniscus and ligaments.   The examiner related that the Veteran's knee worsened about a year ago, and that the Veteran experienced a lot of pain, popping, and grinding of the knee joint.  The examiner noted that the Veteran reported experiencing pain, weakness, swelling, instability or giving way; having physical therapy; taking four tablets of Aleve a day; experiencing three flare-ups a week that were perhaps precipitated by cold weather; and using a brace.  The Veteran relayed that his left knee disability had none to moderate impact on his daily activities.  

The examiner reported flexion to be 0-130 degrees; no change after repetitive motion; pain beginning at 130 degrees; abnormal gait favoring the left side; normal posture; no ankylosed joint; pain with motion; no fatigue, weakness, or lack of endurance; no additional limitation following repetitive use; no incoordination or instability; negative Lachman's and McMurray's tests; no functional limitations on standing; functional limitations on walking; no abnormal weight bearing; no effusion, redness or heat; and no guarding of movement.  Based on the examination and the November 2006 imagining, the examiner diagnosed osteoarthritis and anserine bursitis.  The examiner reported that there was impairment of joint function and a 10-degree loss of range of movement due to pain.  
In April 2012, the Veteran's left knee disability was examined by another VA examiner.  The examiner reported that the Veteran stated that he experienced problems when he climbed the stairs, walked, and knelt; that the knee made noised when he walked and swelled at times; that he experienced some laxity of forward movement; that he was able to ride a bike and walk about a mile, but not jog; that he treated his knee with ice, ibuprofen, and Aleve about two-three times a week.  The Veteran denied having any medical restrictions placed on his activities due to his knee left disability.  The Veteran also reported flare-ups that occurred one-two times a week and lasted a few hours; and he estimated losing an additional 50 percent of his left knee motion and function during said flare-ups.  The examiner reported left knee flexion at 105 degrees, with no objective evidence of painful motion; zero degree of hyperextension; no objective evidence of painful motion during extension; the Veteran being able to perform repetitive-use testing with three repetitions; flexion ending at 105 degrees after three repetitions; and zero degree of hyperextension after three repetitions.  

The examiner also reported no additional range of motion limitation of the knee and lower leg following repetitive-use testing and presence of a functional loss and/or impairment of the knee and lower leg.  The examiner noted that the Veteran experienced less movement than normal, swelling, and atrophy of disuse in his left knee.  The Veteran's left calf was 36.5 cm and the right 39.5 cm.  The Veteran had no tenderness or pain on palpation for the joint line or soft tissue.  All muscle strength tests, joint stability tests; and medial-lateral instability tests resulted in normal findings.  There was no evidence or history or recurrent patellar subluxation or dislocation.  

The examiner noted that the Veteran had a meniscectomy in 1967 and experienced a meniscal tear and frequent episodes of joint pain in his left knee.  The examiner was unable to determine if the Veteran currently experienced residuals from the 1967 surgery, or the underlying joint pathology.  The examiner related that the Veteran had scars related to the surgery, but that those scars were painless, stable, and small.  The examiner also stated that the Veteran's left knee had a well-healed, surgical scar on its medial side; the left knee was slightly enlarged and had some forward laxity; and was not inflamed, hot, or tender.  The examiner noted that the Veteran occasionally used a knee brace, on an as-needed basis.  The examiner acknowledged that the imaging done on the Veteran's left knee showed degenerative or traumatic arthritis; showed no patellar subluxation; and showed degenerative joint disease.  The examiner opined that the Veteran's left knee disability had an impact on his ability to work, as the Veteran was limited in his ability to walk for extended distances or extended periods of time, and had problems with maneuvers such as kneeling and squatting.  

Initially, the Board observes that it is neither contended nor shown that the Veteran's service-connected left knee disability involves ankylosis (Diagnostic Code 5256) or dislocated semilunar cartilage (Diagnostic Code 5258).  Hence, higher ratings under those diagnostic codes may not be assigned.  Additionally, although the Veteran has undergone a meniscectomy, 20 percent is the maximum rating available under Diagnostic Code 5259 (removal of semilunar cartilage).  Hence, a higher rating is not available under that Diagnostic Code.  Additionally, the Board observes that Diagnostic Code 5259 contemplates limitation of motion - hence, a separate rating under this Diagnostic Code is also not warranted during the appeal period.  

The Board finds that the preponderance of the evidence is against an increased evaluation for a left knee disability.  In this respect, VA examinations in March 2007 and April 2012 do not show that the Veteran's knee demonstrated a compensable limitation of motion (flexion or extension) under Diagnostic Code 5260 or 5261.  Upon VA examination in March 2007, range of motion of the left knee was reported to be 0 degrees to 130 degrees with pain on motion and weakness; and upon VA examination in April 2012, range of motion of the left knee was reported to be 0 degrees to 105 degrees with complaints of pain and weakness.  There was some muscle atrophy and swelling, but no additional limitation due to weakened movement, excess fatigability, or incoordination.  Based on the Veteran's complaints of pain and the other factors detailed in the evaluations, the Veteran has been awarded a 20 percent rating for the left knee pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.  Hence, additional consideration of these factors to award the next higher 30 percent rating would essentially amount to pyramiding in violation of 38 C.F.R. § 4.14 (2013).  Moreover, even if the Board conceded that the Veteran's pain equated to an additional limitation of flexion and/or extension of several degrees, he would still need a significant loss of motion to warrant higher evaluations under either Diagnostic Code 5260 or 5261.  Despite the Veteran's assertions, clinical evaluations have not shown such a loss of motion to be present in this case.  Therefore, the Board finds that the Veteran's current left knee symptomatology does not equate to the criteria for a higher evaluation under Diagnostic Codes 5260 and/or 5261.  This is true throughout the period of time that his claim has been pending.  

Notably, the Board observes that the March 2007 and April 2012 VA examination reports indicated that the Veteran's ligaments were stable, there was no medial or collateral ligament laxity of the left knee; and anterior drawer sign, Lachman's, McMurray's were negative.  Thus, the Board finds that the clinical evidence is against finding that there is even slight recurrent subluxation or lateral instability to warrant a separate 10 percent rating under Diagnostic Code 5257.  

In reaching its decision, the Board has considered the Veteran's statements, including his estimation of his loss of motion upon use.  The Board finds that the Veteran is competent to report that he has pain, weakness, and limitation of motion or locking on prolonged use.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to provide an opinion requiring medical knowledge, such as attributing any of his symptoms to specific disability rating criteria.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, his assertions cannot constitute competent medical evidence that his disability has increased in severity so as to warrant a higher evaluation.  Here, the clinical evidence pertaining to the Veteran's left knee disability is more probative for the purposes of assigning a rating in conjunction with the relevant rating criteria - and the Board finds that the pain and functional impairment reported has been appropriately considered in assigning the 20 percent rating in effect during the appeal period.  

The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Alemany, supra; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim for a higher rating for a left knee disability is denied.  

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities are inadequate.  The rating criteria outlined above reasonably describe the Veteran's disability level and symptomatology due to his service-connected left knee disability.  There is no competent medical or competent and credible lay evidence of record that the Veteran has symptoms of this disability that are not contemplated in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  

Finally, while there is some evidence that this disability interferes with the Veteran's ability to walk for prolonged periods, there is no claim that the Veteran is currently unable to work because of this service-connected disability.  Consequently, the Board also does not find that an implied claim for a total disability rating based on individual unemployability (TDIU) has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected left knee disability is denied.



____________________________________________
Susan J. Janec
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


